United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2442
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
John Ray Blue,                          *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: April 7, 2009
                                Filed: April 10, 2009
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       John Ray Blue appeals the sentence the district court1 imposed after he pleaded
guilty to bankruptcy fraud in violation of 18 U.S.C. § 152(3). Blue’s appellate
counsel has moved to withdraw and has filed a brief under Anders v. California, 386
U.S. 738 (1967), suggesting that Blue’s trial counsel may have prejudiced Blue’s
rights by failing to properly object to the amount of restitution.




      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
       Blue pleaded guilty pursuant to a plea agreement that contained a broad waiver
of his right to appeal his conviction and sentence. We will enforce the appeal waiver
here. The record reflects that Blue understood and voluntarily accepted the terms of
the plea agreement, including the appeal waiver, and that the appeal falls within the
scope of the waiver. We also conclude that no injustice would result from enforcing
it. See United States v. Andis, 333 F.3d 886, 889-90 (8th Cir. 2003) (en banc)
(discussing enforceability of appeal waiver); United States v. Estrada-Bahena, 201
F.3d 1070, 1071 (8th Cir. 2000) (per curiam) (enforcing appeal waiver in Anders
case).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues for appeal beyond the scope of the
waiver. Therefore, we dismiss the appeal and grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-